Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 12, 2014

                                    No. 04-13-00800-CV

                                     Brenda PICKENS,
                                         Appellant

                                             v.

                                Thomas LEYTHAM, M.D.,
                                        Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-00666
                      Honorable David A. Canales, Judge Presiding


                                       ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice


     The panel has considered the Appellant's Motion for Rehearing, and the motion is
DENIED.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court